internal_revenue_service p o box cincinnati oh number release date date date legend b city c foundation dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide funds for two types of scholarships for residents of b county you operate with the c in administering the awards c publicizes the scholarships maintains information and documentation on awards and makes recommendations per their selection committee on potential recipients c pays the scholarship proceeds to the university college the recipient attends c also makes contact with the college or university of choice ensuring acceptance of the scholarship payment requires notification of any abuse and or refunding unused portions if a recipient fails to meet award conditions the first type of scholarship will be for graduating high school' seniors that attending an accredited college or university in b county applicants must have a gpa between dollar_figure letter catalog number 58263t to have a demonstrated financial need have a demonstrated active involvement in serving their community and be us citizens or permanent residents the second will be for students already attending a college or university in b county to continue their education these recipients must have a gpa between dollar_figure to demonstrate financial need demonstrate involvement in their community such as through extra-curricular activities community or church service or work experience and be us citizens or permanent residents c will maintain case histories showing recipients of the scholarship including names addresses purpose of the scholarships the amount of each scholarship and manner of selection amounts for each award are determined based on the need of that particular applicant and contingent on available funds c will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded to investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grants funds held by the grantee are used for their intended purposes and withhold further payments to grantee until you obtain grantees assurances that future diversions will not occur and the grantees will take extraordinary precautions to prevent future diversions from occurring c will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether grantee is a disqualified_person establish the amount and purpose of each grant and establish that you under took the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request letter catalog number 58263t this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
